Case 1:19-cr-00076-JJM-LDA Document 3 Filed 07/11/19 Page 1 of 2 PagelD #: 3

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF RHODE ISLAND

19° 076W0!"

UNITED STATES OF AMERICA

 

 

Cr. No. _
Vv.
In violation of 18 U.S.C. §§ 2252(a)(4)(B)
JOHN A. AMARAL & (b)(2)

INDICTMENT

The Grand Jury charges that:

 

COUNT 1

On or about a date unknown to the Grand Jury but not later than February 21, 2015

through March 4, 2015, in the District of Rhode Island, the defendant,
JOHN A. AMARAL

did knowingly possess, and access with intent to view, one or more matters which
contained a visual depiction, that had been shipped and transported using any means
and facility of interstate and foreign commerce, had been shipped and transported in
and affecting interstate and foreign commerce, and which was produced using
materials which had been mailed, shipped, and transported using any means and
facility of interstate and foreign commerce, including by computer, the production of
which involved the use of a minor engaging in sexually explicit conduct, and the visual

depiction was of such conduct.

All in violation of Title 18, United States Code, Section 2252(a)(4)(B) and (b)(2).
Case 1:19-cr-00076-JJM-LDA Document 3 Filed 07/11/19 Page 2 of 2 PagelD #: 4

FORFEITURE ALLEGATION
Pursuant to Federal Rule of Criminal Procedure 32.2, notice is hereby given to
defendant JOHN A. AMARAL, that in the event the defendant is convicted of this
Indictment, the defendant shall forfeit to the United States, pursuant to Title 18,
United States Code, Section 2253(a), all property, real or personal, used or intended

to be used to commit or facilitate the commission of the offense of conviction.

A TRUE BILL:

REDACTED

 

 

|
AARON L. WEISMAN
United States Attorney
Mende K. lb, Lu 6 ants X - \
SANDRA R. HEBERT” TERRENCE P. DONNELLY |

Assistant U.S. Attorney Assistant U.S. Attorney
Deputy Criminal Chief

Date: 1 Ul | (4
r |
